Citation Nr: 0124167	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-02 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) regional offices (RO) in Atlanta, 
Georgia.  A rating decision in August 1998 denied and 
increased rating for PTSD.  A rating decision in October 1998 
denied entitlement to a total rating by reason of individual 
unemployability due to service-connected disability.  
Originally, it was determined that the veteran did file a 
timely VA 9.  However, In a memorandum in May 2000, the RO 
determined that it was late due to the RO relocation and was 
therefore considered timely filed.

A rating decision in October 1998 denied service connection 
for hypertension secondary to PTSD.  A statement of the case 
on this issue was furnished in December 1998.  The veteran 
did not file a substantive appeal on this issue.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by irritability, anger, 
flashbacks, insomnia impaired ability to interact with other 
people, isolation, intrusive thoughts, homicidal thoughts, 
and a depressed mood.

2.  Service connection is in effect for PTSD, evaluated as 70 
percent disabling.

3.  The veteran has employment experience as a truck driver 
and working in nutrition.  He last worked in August 1997.  He 
has one year of college education.  

4.  The appellant's service-connected PTSD does preclude him 
from securing and maintaining substantially gainful 
employment consistent with his education and occupational 
experience.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 70 percent 
for PTSD have not been met.  38 U.S.C.A. §  1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9410 (2001).

2.  The criteria for a total rating for compensation purposes 
due to individual unemployability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A rating decision in June 1990 granted service connected for 
PTSD, evaluated as 10 percent disabling.  A rating decision 
in June 1991 increased the rating to 30 percent.  A rating 
decision in June 1993 increased the rating to 50 percent.  A 
Board decision in June 1994 increased the rating for PTSD to 
70 percent.  

The veteran had a period of VA hospitalization in August 
1996.  He came seeking medication for increased blood 
pressure but he was also suffering from PTSD.  He complained 
of depression and problems sleeping.  He was also suffering 
flashbacks and nightmares about Vietnam.  On mental status 
evaluation he was alert, aware of himself, friendly, 
passively cooperative, and oriented times four.  He reported 
nuerovegatative signs and symptoms of depression, with a 
scale of 5 to 6, with a downcast eye, feeling of 
helplessness, but he denied homicidal or suicidal thoughts.  
He was coherent and relevant.  His overall cognitive 
functioning was intact.  His mood was anxious and his affect 
was depressed.  He appeared emotionally detached and 
isolated.  He had intrusive thoughts, flashbacks, and 
nightmares about his traumatic war experiences.  At the time 
of discharge, he was alert with a clear sensorium.  He was 
not psychotic.  He denied suicidal or homicidal thoughts.  He 
was energized with good social skills.  The Axis I diagnosis 
was PTSD.  His present Global Assessment of Functioning (GAF) 
was 60 and his previous GAF was 60.

The veteran had a period of VA hospitalization in September 
1996 primarily for treatment of a cardiovascular disorder.  
PTSD was diagnosed at discharge.  

In September 1997, K.J.H. Jr. CSW, ACSW, reported the veteran 
was a client of his in psychotherapy from September 1991 
until November 1994 at a Veterans Services Center.  There 
were then periodic sessions in private practice.  Since then 
the veteran had moved to Georgia and contact had been limited 
to periodic telephone calls.  The diagnosis was PTSD with a 
GAF of 40.  He believed the veteran had continued in 
psychotherapy and psychiatric consultation with the VA.  He 
presumed he took psychotropic medications.  He also had back 
and leg problems and as a result of all of the above problems 
he had employment difficulties over the years.  The problems 
limited his daily activities and routine functioning in a 
serious manner.  

The veteran filed an application for compensation based on 
unemployability in September 1997.  He reported that he last 
worked full time in August 1997 and PTSD prevented him from 
securing substantially gainful employment.  He reported 
employment experience as a truck driver and working in 
nutrition.  He indicated that he had one year of college 
education and training in truck driving school.

Of records is a private psychological report, dated in 
October 1997.  Following an examination and psychological 
testing the diagnosis was PTSD, chronic.     

Of record is a report from the Savannah Vet Center where he 
had been seen for PTSD Group therapy.  He was an active and 
willing participant in the group and rarely missed a session.  
His symptoms included chronic sleep disturbances and 
recurring nightmares of combat, a tendency to react under 
stress with "survival tactics", depression, hyperalertness, 
fatigue, anxiety associated with combat experiences, cynicism 
and distrust of others, alienation, low self esteem, 
irritability, and fantasies of retaliation and 
destructioning.  He was described as unemployable secondary 
to emotional difficulties stemming from PTSD.  The prognosis 
was guarded.    

The veteran received a VA PTSD examination in February 1998.  
He had completed one year of college.  He had been married 
since 1970.  He had been unemployed since August 1997.  He 
claimed he was unable to work because "I just cannot deal 
with the pressure of every day."  Since coming out of 
service he had had 21 jobs.  His last job was as a cook and 
apparently after 8 months he lost his temper and was let go.  
He reported an arrest for reckless endangerment.   He 
reported extensive nightmares since his combat in Vietnam.  
He claimed cooking pork odor a barbecue brought back memories 
of burning bodies.  He had flashbacks about the taste of sand 
in his mouth.  He had a bad temper and problems sleeping.  He 
checked the door frequently before going to sleep at night.  
He had constant fears of someone attacking him.  He also 
claimed problems with getting along with people and he felt 
very alienated from others.  He reported that at times he had 
an urge to drive his car into someone else.  

On mental status evaluation, the veteran was appropriately 
dressed and hygienically clean.  His concentration was all 
right.  His mood was depressed and his affect was labile.  
There was no evidence of auditory or visual hallucinations, 
delusions, or psychosis noted.  Cognitive functions of 
orientation, memory, and abstract thinking were intact.  The 
Axis I impression was PTSD, chronic, moderate to severe.  His 
current GAF score was between 40-50.  He has serious problems 
in interpersonal relationships and because of a bad temper he 
had problems holding onto a job. 

Of record is a report of a private psychiatric evaluation, 
dated in July 1998, which was conducted on behalf of the 
Social Security Administration.  At that time it was reported 
that after Vietnam combat, the veteran complained of tension, 
anxiety, inability to sleep, flashbacks, intrusive thoughts, 
guilt, irritability, anger outbursts, and dulling feelings 
towards others.  He then began having depression.  He first 
sought treatment from the VA in the 1980's.  He had been 
treated in a VA facility since that time.  He reported 
progressively worse difficulties with diminishing response to 
his medications despite continuing VA psychiatric care.  He 
was taking several prescription drugs.  He had 21 jobs since 
leaving service.  He became increasingly tense, 
argumentative, irritable, angry and then would be fired. 

On mental status evaluation, the veteran had a facial 
expression which barely contained his anger.  He spoke in 
short direct sentences.  He was logical, sequential, relevant 
and coherent.  On one occasion, when speaking of Vietnam, he 
broke down.  He rigidly suppressed this and forced it down.  
He was alert, well-directed, oriented times four.  He claimed 
visual hallucinations.  Long examination indicated it was 
partially a memory experience and partially a perceptual 
distortion.  His fund of general information was about 
average.  His memory was intact.  He could abstract.  His 
judgment was valid.  The tempo and rhythm of his thought were 
undisturbed.  Organization of his associations was firm.  No 
delusions were detected.  He had phobias of closed-in places 
and high places.  He tended toward perfectionism.  

The veteran was described as angry.  He had limited control 
over this anger.  He had moderate to moderately severe 
depression mixed into extensive anxiety.  He had severe 
tension associated with anxiety.  He had recent thoughts of 
suicide but specifically had no plans.  He had homicidal 
feelings of wanting to drive his tractor through the 
dispatcher's window.  There were no plans for acting on these 
feelings.  He was actively isolative and avoided others.  He 
had very severe insomnia with only 1-2 hours of snatches of 
speech.  He had terror dreams with yelling while asleep.  He 
had a deep and wide feeling of dependence.  His facial 
muscles were held stiffly in a position expressing anger.  
His body was held tensely in a manner suggesting readiness to 
attack others.  He became so tense that he had to get up and 
pace around the room.  The clinical impression was PTSD, 
chronic, severe.

Under activities, it was reported that he could not sleep.  
He did yard work and minor house repairs.  He could drive a 
car and had a license of commercial driver type.  He rarely 
went shopping.  He watched television and did not talk on the 
telephone.  He seldom socialized.  He did go to Church on 
Sunday.  He had almost no interests.  He was described as 
angry and rejecting others.   He actively isolated himself 
from other people.  Dr. S. stated the veteran was not far 
from decompensation.

In August 1998, the Social Security Administration determined 
the veteran was disabled since August 1997 as a result of 
PTSD and hypertension.

Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not has the opportunity to review the veteran's 
claim in conjunction with the VCAA and implementing 
regulations.  However, the record shows that the appellant 
was informed of the criteria necessary to establish his 
claims in the statement of the case.  He was also furnished a 
VA examination and was afforded an opportunity for a hearing.   
Also, the RO has obtained copies of the Social Security 
records and VA and private medical records.  The appellant 
has not referenced any outstanding treatment records.  
Accordingly, the Board concludes that the requirements of 
VCAA and the implementing regulations have been met and the 
appellant is not prejudiced by the decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A.  PTSD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The RO has assigned a 70 percent rating for the PTSD in 
conjunction with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.  
Under Diagnostic Code a 70 percent evaluation is warranted 
for PTSD with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) Scale is used by 
mental health professionals to report a clinician's judgment 
of an individual's overall level of psychological, social, 
and occupational functioning, on a hypothetical continuum of 
mental health and mental illness. American Psychiatric 
Association: Quick Reference to the Diagnostic Criteria from 
DSM-IV, 44-46 (1994).  The DSM-IV provides the GAF scale, 
including the following relevant portions:

51-60:	Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

41-50:	Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his PTSD.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

The recent VA examination and the July 1998 private 
evaluation reflect that the PTSD does result in significant 
impairment.  However, this fact is reflected in the current 
70 percent rating.  These examinations showed that the 
veteran was oriented and there was no impairment in 
communication.  His memory and abstract thinking were intact.   
There were no persistent or hallucinations.  He was also 
hygienically intact.  Although he was isolated, he did attend 
church.  He had been married since 1970 and had two sons.  
After reviewing the evidence, the Board finds that the 
current degree of impairment caused by the PTSD does not 
result in total occupational and social impairment.  
Accordingly a 100 percent rating is not warranted.  

B.  Total disability by reason of individual unemployability 
(TDIU)

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (2001).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

Service connection is currently in effect for PTSD evaluated 
as 70 [percent disabling.  In evaluating the claim for TDIU, 
the Board notes that the veteran has been awarded disability 
benefits from the Social Security Administration based in 
part on the service-connected PTSD.  A review of the clinical 
record discloses that the veteran has had many jobs since 
discharge from service but the record indicates the veteran 
has been unable to maintain them.  He last worked in 1997.  

The recent VA examination showed that the veteran was 
depressed and his affect was labile.  Also, the examiner 
stated that he has serious problems in interpersonal 
relationships and because of a bad temper he had problems 
holding onto a job.  The record also shows that he is 
isolated.  Furthermore, the VA examiner assigned a GAF score 
of 40-50.  This score is consistent with the inability to 
keep a job.  Additionally the Vets Center stated that the 
veteran was unemployed due his PTSD.  Also, the private 
psychiatrist in July 1998 classified the PTSD as severe.  

After reviewing the evidence it is the Board's judgment that 
the degree of disability resulting from the PTSD is so 
debilitating as to prevent the veteran from obtaining and 
maintaining gainful employment consistent with his education 
and occupation background.  


ORDER

An increased rating for service-connected PTSD is denied.  

A total rating by reason of individual unemployability due to 
service connected disability is granted subject to the law 
and regulations governing payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

